Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art(s) Yang (CN 103358140A), Everman (US 20090301237) 
Kimura (US 5901607), and Park (KR 20130030928A), singularly or in any combination, fail to disclose, teach or suggest “the plurality of back rollers are disposed on one side of the positioning belt in opposite to the transmission belt; the plurality of back rollers are arranged in alignment with the plurality of resisting rollers, respectively; the resisting rollers and the back rollers simultaneously move with the sliding base; ….., with the back rollers providing a back support to the positioning belt, such that the transmission belt, except for the detouring section, is maintained in a meshing status with the positioning belt by the second gear rack and the first gear rack.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00am MT--5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DING Y TAN/Examiner, Art Unit 3632     

/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632